DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 11 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rieken (DE 10 2009 049 733 A1).
With regards to claims 1 and 11, Rieken teaches a misalignment sensing system and method for a molding structure in which the molding structure is positionable for use in a mold for producing molded articles (¶ 0001, Fig. 1) in which the molding structure comprises a first component and a second component selectively repositionable between an open and closed configuration in which the misalignment system comprises a male portion (27) coupled to and extending from the first component (3) and a female portion (31) defined in the second component (4) of the molding structure and configured to receive the male portion in the closed configuration, and at least one sensor (Fig. 5) connected to the female portion and configured to detect deformation or misalignment of the respective parts based upon a predetermined threshold (¶ 0073-0074, 0047-0049).
With regards to claim 2, Rieken teaches a controller communicatively coupled to the sensor and configured to receive the sensed misalignment (¶ 0056).
With regards to claims 13-15, Rieken teaches that the control unit determines and relays information based upon the measurement including displaying the information including degree of misalignment on a display, an optical output such as a lamp or an acoustic output through a speaker including whether the misalignment exceeds a threshold (Fig. 6, ¶ 0051-0053). 


Claim(s) 1, 2, 4, 10-15 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Wurst et al. (PN 5846573).
With regards to claim 1, Wurst teaches a misalignment sensing system for a molding structure in which the molding structure is positionable in use in a mold for producing molded articles (Abstract, Fig. 1).  Wurst teaches that the molding structure comprises a first component (female mold cavity) and a second component (mold pin) positionable between an open configuration and a closed molding configuration (for molding and removing the injection molded article, col 1 ln 10-24).  Wurst teaches that the alignment sensing system comprises a male portion (sleeve with strain gauges on the molding pin seen in Fig. 2-4) coupled to and extending from the first component of the molding structure and a female portion (cavity of the mold) defined in the second component of the molding structure and configured to receive the male portion when the molding structure is in a closed configuration (Fig. 1).  Wurst teaches at least one sensor (24, 24’, 36) connected to the male portion and configured to detect a deformation of the male portion (Abstract, Fig. 2-4, col 3 ln 23-42).  With regards to the limitation that the deformation is induced by a misalignment of between the first component and the second component, this limitation represents an intention of the cause of a particular deformation in the part without further specifying any structure of the apparatus.  The intended use of the device is not interpreted as imparting any particular structure and therefore the device of Wurst which is capable of detecting deformation or deflection of the male portion is interpreted to read upon the structure defined by the claim.
With regards to claim 2, Wurst teaches a control unit communicatively coupled to the at least one sensor to receive a sensed misalignment condition for processing thereof (Fig. 6, col 4 ln 48-65).
With regards to claims 4 and 17, Wurst teaches a first and second sensor (24, 24’).
With regards to claims 10, 18 and 19, Wurst teaches that the sensor comprises a Wheatstone bridge (col 3 ln 6-15).
With regards to claim 11, Wurst teaches a method of detecting misalignment (bending or deflection) using a misalignment sensing system in a molding structure for producing molded articles including a first component (female mold cavity) and a second component (mold pin) positionable between an open configuration and a closed molding configuration (for molding and removing the injection molded article, col 1 ln 10-24).  Wurst teaches that the alignment sensing system comprises a male portion (sleeve with strain gauges on the molding pin seen in Fig. 2-4) coupled to and extending from the first component of the molding structure and a female portion (cavity of the mold) defined in the second component of the molding structure and configured to receive the male portion when the molding structure is in a closed configuration (Fig. 1).  Wurst teaches at least one sensor (24, 24’, 36) connected to the male portion and configured to detect a deformation of the male portion (Abstract, Fig. 2-4, col 3 ln 23-42).  Wurst teaches that the sensor is configured to detect a deformation of the male portion in the form of bending which is interpreted to read upon a misalignment between the male core pin and the female mold cavity.  Wurst teaches a control unit communicatively coupled to the at least one sensor to receive a sensed misalignment condition and for processing thereof (Fig. 6, col 4 ln 48-65).  Wurst teaches that the control unit processes the signal in real time for the cycle (as opposed to sampling at a given point in a mold cycle) to display deflection throughout the process (col 4 ln 48-65) which includes opening and closing in a mold cycle.
With regards to claim 12, Wurst teaches determining a magnitude and direction of deflection and storing the data comprising both the information (magnitude) and additional information (direction) (col 4 ln 38-65).
With regards to claims 13-15, Wurst teaches setting alarm limits to warn the molder (sounding an alarm) when deflection is too great (col 5 ln 11-21) as well as displaying the information in real time on a chart (human machine interface) (col 4 ln 61-65).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 5, 6, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wurst et al. (PN 5846573) as applied to claim 1 above, and further in view of Catoen (PN 8425216).
With regards to claims 3, 5, 6 and 16, Wurst as applied to claim 1 above teaches a molding system comprising a plurality of strain gauges (col 3 ln 6-15) about a cylindrical mold element (Fig. 2-4) to measure strain during the molding cycle on different sides of the pin.  Wurst does not teach that any of the strain gauges are disposed in at least one slot defined in the male portion.
In a similar field of endeavor, Catoen teaches a mold system comprising a plurality of sensors which are specifically strain gauges that are disposed in different locations about the surface of a cylindrical mold element for monitoring strain during a molding cycle (Abstract, Fig. 5-8, col 4 ln 50-67).  Catoen teaches that disposing a strain gauge on a flat spot such as a slot in the element encourages accurate performance of the strain gauge (col 5 ln 27-51).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to dispose the strain gauges of Wurst in slots as taught by Catoen as both relate to mold elements with a plurality of strain gauges presenting a reasonable expectation of success, and providing a flat spot for the sensor location improves accuracy yielding predictable results.

Allowable Subject Matter
Claims 7-9 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516. The examiner can normally be reached Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GALEN H HAUTH/Primary Examiner, Art Unit 1742